UNIFIED SERIES TRUST UNIFIED FINANCIAL SECURITIES, INC. 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 December 14, 2011 VIA EDGAR Deborah O’Neal-Johnson, Esq. Senior Counsel Securities and Exchange Commission Division of Investment Management 450 5th Street, NW, 5-6 Washington, DC 20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. O’Neal-Johnson: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned hereby requests the acceleration of the effective date of Post Effective Amendment #206 to the Registration Statement of the above-reference investment company, in respect of each of the 1492 Small Cap Growth and 1492 Small Cap Value Fund, to Thursday, December 15, 2011. Sincerely yours, UNIFIED SERIES TRUST By:/s/ Tara Pierson Tara Pierson, Secretary UNIFIED FINANCIAL SECURITIES, INC. By:/s/ John C. Swhear John C. Swhear, Chief Compliance Officer
